FILED
                            NOT FOR PUBLICATION
                                                                           OCT 28 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KHIN HLAING SOE, AKA Nay Lin                     No. 10-73945
Sean,
                                                 Agency No. A095-280-955
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2015**
                              San Francisco, California

Before: SILVERMAN and CHRISTEN, Circuit Judges and DUFFY,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
                                          -2-
      Khin Hlaing Soe petitions for review of the Board of Immigration Appeals’

dismissal of his appeal from the Immigration Judge’s denial of his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252(a)(1). We grant Soe’s

petition and remand to the BIA.

      At the time the BIA dismissed Soe’s appeal, we had not yet decided

Chandra v. Holder, 751 F.3d 1034 (9th Cir. 2014). In Chandra, we held that “a

petitioner’s untimely motion to reopen may qualify under the changed conditions

exception in 8 C.F.R. § 1003.2(c)(3)(ii), even if the changed country conditions are

made relevant by a change in the petitioner’s personal circumstances.”1 Id. at

1038. When the BIA made its decision in Soe’s case, it did not consider how Soe’s

publicly documented involvement in pro-democracy, Burmese groups in San

Francisco beginning in 2005 made relevant his substantial evidence of changed

country conditions in Burma; namely, the government’s treatment of returning

citizens who protested against it while abroad and its inquiry into his whereabouts

and activities shortly after he participated in protests against it in San Francisco. In

accordance with Chandra, the BIA should consider Soe’s changed personal

circumstances in light of the evidence of changed country conditions. Therefore,

      1
      The language in § 1003.2(c)(3)(ii) is identical to the language pertaining to
changed country conditions in the regulation applicable to Soe – 8 C.F.R. §
1003.23(b)(4)(i) – who moved to reopen before the IJ rather than the BIA.
                                       -3-
we grant Soe’s petition and remand to the BIA for reconsideration. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION GRANTED; REMANDED.